 202DECISIONSOF NATIONALLABOR RELATIONS BOARDNeither is there merit in the General Counsel'sargument that the Board wasentitled to rely on Respondent's earlier representation of compliance.Respondent'sletter of September25, 1956,stated only its beliefthat properreinstatement hadbeen offered the discriminatees.There isno evidencethat the Board's representa-tivesaccepted that withoutquestion,or as anabsoluteassurance,or that theyfailed to investigate it.Indeed,it isdifficult tosee how, in their constant checkingand recheckingof theamounts duefor back wages, they could havefailed to con-sider the questions(ultimatelyraised by Greene) whethercertain of the discrimi-nateeshad in factbeen put on different jobs and at differentpay.Furthermore,Ramsey's testimonyshowed that Wall not only raisedthe question in one instance,but that heabsolved Respondent after further investigation.Thusthe evidenceshowed thatso far as compliancewith the priororder wasconcerned,the remedyingof thereinstatements stood onsubstantiallythe sameground as the paymentof the backwages.Both were subject to the Board's check-ing, and both were settled aspromptly asthe progressof theBoard's complianceprocedures permitted.Becauseof theconclusions hereinreached,it isnecessary to consider the Re-spondent's contentionsonly briefly.The main burdenof Respondent's argumentwas that, havingbargained to com-pliance with the 8(a)(5) portionof the order,itcannot,as a matter of law, beprecludedfroma full acquittance on that portionof the directive because of thependency of questions concerning compliancewith the8(a)(3) provisions of theorder.Respondent concededthat there areno cases whichsupport that conten-tion,and the Trial Examiner rejects it as a sound principleof law. In thepresentcase,for example,ifRespondenthad wilfully or deliberately withheldreinstate-ment from the discriminatees pending terminationof its short-term contract withtheUnion,itcould well have been precludedfrom asserting a loss ofmajoritywhich may havebeenattributable to those unremedied unfair laborpractices.Respondent argued at one pointthat the only manner by which the Board couldseek toremedythe alleged violationwas throughcontempt proceedings in thecourt of appeals.Thatcontentionisrejected; a newSection10(b) proceedingwas plainly an appropriate alternative action.Thompson Products, Inc., v.N.L.R.B.,133 F. 2d 637, 639-40 (C.A. 6); cf.N.L.R.B. v. Reed & Prince Manu-facturingCompany,196 F. 2d 755, 759-60 (C.A. 1).In conclusion,I find on thebasis of the entire evidence and for the reasonsstatedabove thatRespondent has notrefused tobargainwithinthemeaning oftheAct.[Recommendationsomitted from publication ]Bowman Biscuit Company, Division of United Biscuit Companyof AmericaandAmerican Bakery and Confectionery WorkersInternational Union,AFL-CIO,Petitioner.Case No. 30-RC-1442.March 13, 1959SECOND SUPPLEMENTAL DECISION AND DIRECTIONOF THIRD ELECTIONPursuant to Supplemental Decision, Order, and Direction of Sec-ond Election 1 issued by the Board on October 22, 1958, in theabove-entitled proceeding, a second election by secret ballot wasconducted on November 7, 1958, under the direction and supervisionof the Regional Director for the Seventeenth Region, among theemployees in the unit found appropriate by the Board.Upon theconclusion of the election the parties were furnished a tally ofballots.The tally showed that, out of approximately 469 eligibleIUnpublished.123 NLRB No. 32. BOWMAN BISCUIT COMPANY203voters, 448 ballots were cast of which 256 were for the Petitioner ;191 were for the Bakery and Confectionery Workers InternationalUnion of America (Independent) and Biscuit and Cracker Workers,Local 240, Ind., the Intervenor herein ; one ballot was challenged ;and none were void.On November 13, 1958, the Intervenor filed timely objectionsto conduct affecting the results of the election.On January 15,1959, following an investigation, the Regional Director issued andduly served upon the parties his report on objections, in whichhe found no merit in the objections, recommended that the objectionsbe overruled, and the Petitioner be certified as the bargainingrepresentative of the employees in the unit.The Intervenor filedtimely exceptions to the report on objections.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andFanning].The Intervenor's objections allege,inter alia,that just prior tothe election herein, the Employer and Petitioner negotiated andexecuted a national agreement for a number of plants includingthe one involved herein, and that if the latter was not in factcovered by'the agreement, the Petitioner, in its preelection campaign,misrepresented such fact to the employees in the instant unit.The Regional Director's report shows that on October 31, 1958,the United Biscuit Company, of which the Employer is a subsidiary,and the Petitioner signed a 'national agreement, effective November1,1958 , covering seven plants located in various parts of the country,but not the plant here involved.On November 4, 1958, 3 days before the election involved herein,this contract was first called to the attention of employees in theunit by the Petitioner's distribution of the following handbillprinted in boldface type :NEWUNITED BISCUIT CONTRACTEFFECTIVENovember 1, 1958Negotiated byABC-AFL-CIOProvides forWAGE INCREASE OF 12c 1958WAGE INCREASE OF 11c 1959WAGE RATE PROTECTIONOn New Machines and MethodsIMPROVED VACATIONSOTHER IMPROVEMENTS 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepresentatives of National ABC Negotiating Committee willdiscuss all Terms of New Contract and answer all questions,at a meeting on November 5, 1958.On November 6, 1958, the day before the election, the Petitionerdistributed a second handbill to the employees in the unit, printedin boldface type in the form of election ballot, reading in part :WE ALL VOTEFOR A NEW AND BETTER CONTRACT EFFECTIVENOV. 1, 1958 SIGNED CHICAGO, ILLINOIS, OCT. 31, 1958BY UNITED BISCUIT COMPANY OF AMERICA ANDABC-AFL-CIO FOR-WAGE INCREASE 23c PER HOUR1958-1959VOTEAFLCIOABCFollowing the same format, the handbill lists other benefits of theagreement and at the end there was an "X" marked in a box underthe name of the Petitioner.On November 5, the Petitioner mailed to the employees a docu-ment captioned "Guarantee," containing seven closely printed para-graphs, one of which stated that the Petitioner guarantees theemployees a contract equal to the national agreement.Accepting the Regional Director's finding that the national agree-ment was not in fact applicable to the instant plant, we are unableto agree with his further conclusion that the record failed toestablish that the Petitioner did not- mislead the employees to thecontrary.In our opinion, it is clear from the timing, the format,and the text of the handbills of November 3 and 6, that the Peti-tioner intended to convey the erroneous impression to the employeesand for the latter reasonably to believe that they would automati-cally become beneficiaries of the national agreement if they votedfor the Petitioner.The only contrary indication is the statementincluded in the text of the "Guarantee," mentioned above.How-ever,we do not believe that this isolated statement was sufficientto correct the false impression, dramatically created in the handbills.In our opinion the misrepresentation of the true facts not onlyadded prestige to the Petitioner and placed it in an advantageousposition but also lowered the standards of campaigning to a levelwhich impaired the untrammelled expression of free choice bythe employees in the unit.We find, therefore, that the aforesaidobjection raises material and substantial issues concerning conduct THE KROGERCOMPANY205affecting the results of the election.2Accordingly,we shall set asidethe second election in this case and orderthat a thirdelectionbe held.[The Board set aside the election held on November 7, 1958.][Text of Direction of Third Election omitted from publication.]2.We do not deem it necessary to make a determination as to the remaining objectionsof the Petitioner.The Kroger CompanyandBakers Union No. 4 of GreaterSt. Louis, American Bakery and Confectionery Workers Inter-national Union,AFL-CIO,PetitionerandLocal Unions No. 4Auxiliary and 254, Bakery and Confectionery Workers Inter-nationalUnion of America,Joint Petitioners.CasesNos.14-RC-3404 and 14-RC-3438.March 13, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESOn December 2, 1958, pursuant to a Decision and Direction ofElections issued on October 28, 1958,' as later amended,2 electionswere conducted under the direction and supervision of the RegionalDirector for the Fourteenth Region among, the employees in the vot-ing groups found appropriate by the Board.At the conclusion ofthe elections, the parties were furnished with tallies of ballots.Thetally for group 1 showed that of approximately 261 eligible voters,88 voted for Local Unions No. 4, No. 4 Auxiliary, and 254, BakeryandConfectioneryWorkers InternationalUnion of America(BCW) ; 120 voted for Bakers Union No. 4 of Greater St. Louis,American Bakery and Confectionery Workers International Union,AFL-CIO, herein called ABC; and 3 cast challenged ballots.Thechallenged ballots were insufficient in number to affect the results.The tally for group 2 showed that, of approximately 111 eligiblevoters, 81 voted for, and 17 against, Locals No. 4 Auxiliary and 254,BCW. There was 1 void ballot.On December 5, 1958, the three BCW locals filed objections toconduct affecting the results of the election.The Regional Directorinvestigated the objections and, on January 22, 1959, issued andserved upon the parties his report, finding the objections to be with-1Unpublished.2 By telegraphic Order, datedNovember 21, 1958, grantingMotion toCorrect Decisionand Directionof Elections,filedby Intervenors,Local 4-A and4,Bakery and Confec-tioneryWorkersInternational Union of America;and by Order Amending Direction ofElections,dated November 25, 1958, authorizing Regional Director 15 additional days inwhich to holdthe elections.123 NLRB No. 30.